Title: From James Madison to James Monroe, 20 December 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen,
Department of State December 20. 1806

You will have seen by my letter of the 6th. which went by sundry other conveyances, that the Bill suspending the non importation act had passed the House of Representatives.  I now inclose it in the form of a law, with an amendment providing for a further suspension by the Executive in case the state of things between the two Countries should require it.  In the Senate the vote for the Bill was unanimous.  I add a continuation of the News papers, and refer to them for the current information of a public nature.  I have the honor to be &c

James Madison

